DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 1-2 of the remarks, filed on January 25, 2022, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 1-4, 6-16, and 18 has been withdrawn. 
Applicant’s arguments, see pages 1-2 of the remarks, filed on January 25, 2022, with respect to the claim rejections under 35 U.S.C. 102/103 have been fully considered and are persuasive.  The rejection of claims 1-4, 6-16, 18, and 19 has been withdrawn. 
Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive.
Regarding the objections to the drawings, the Applicant’s arguments on page 1 of the remarks have been fully considered by the examiner. The examiner respectfully disagreed with the Applicant’s argument that the examiner’s request is not consistent with US patent practice and accordingly submits again that no modification to the drawings is required or appropriate. 
37CFR 1.84(o) clearly stated “Legends. Suitable descriptive legends may be used subject to approve by the Office, or may be required by the examiner where necessary for understanding of the drawings. They should contain as few words as possible.” The 
Applicant is also suggested to see 37CFR 1.84 (p) Numbers, letters, and reference characters. 
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted. 
(2) The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas. 
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. 
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts. 
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings. 

Drawings
The drawings are objected to because the block pertaining elements (1-5, 9, and 10) shown in Figure 1, elements (3, 9, 10, 41, 44, 61, 62, 63b, 63c, 71a, and 74a) shown in Figure 2, and similar block elements shown in Figures 41-4c, 5a, and 5b need to have descriptive labels in conformance with 37 CFR 1.84(n), 1.84(o), and/or 1.84(p).  For example, a descriptive label of “Control Unit” should be inserted into Figure 1 to properly describe element (3).  Further, the switch position of the switch 43 shown in . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8, 11, 15, and 16 are objected to because of the following informalities:
Claim 8, lines 2-3, the term “the specific frequency range” is suggested change to “a specific frequency range” to avoid the antecedent basis.
Claim 11, line 3, the term “the converted signals” is suggested change to “the converted voltages” to avoid the antecedent basis.


 Claim 16 depends from claim 15, therefore it is also objected.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-4, 6-7, 9-10, 12-14, 18, and 19 are allowed.
Claims 8, 11, 15, and 16 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The drawing objections and claim objections stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Young T. Tse/Primary Examiner, Art Unit 2632